Title: To James Madison from Thomas H. Palmer, 20 April 1813
From: Palmer, Thomas H.
To: Madison, James


Sir,
Philadelphia, April 20th. 1813.
I take the liberty respectfully to address you, & to call your attention to the enclosed Prospectus of a work I am making arrangements for publishing at the City of Washington. In Philadelphia, the only place as yet where I have published the proposals it has been very much approved, & a number of respectable literary characters have flattered me by expressing their opinion that the work, properly conducted, will prove of considerable public utility. Should you, Sir, concur in this opinion, I hope you will not refuse me the sanction of your name as a subscriber. I shall be in Washington in the course of a few weeks, when I shall have the honour of calling on you. I am, Sir, Yours, respectfully,
Thos. H. Palmer.
